Citation Nr: 1644710	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-10 237	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Entitlement to a rating in excess of 30 percent for a left total knee replacement.  


WITNESSES AT HEARING ON APPEAL

The Veteran and J. W.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to April 1989 and from January 1990 to April 1994.

This case was previously before the Board of Veterans' Appeals (Board) in April 2016, when it was remanded for further development.  Following the requested development, the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina granted the Veteran's claim for a total rating due to individual unemployability caused by service-connected disabilities (TDIU).

In November 2015, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On August 24, 2016, prior to the promulgation of a decision in the appeal, the Veteran requested that the appeal be withdrawn as to all remaining issues.  


CONCLUSION OF LAW

The Veteran has met the criteria for the withdrawal of the appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

On April 24, 2016, the Veteran withdrew all remaining issues on appeal.  Thus, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


